Citation Nr: 0500095	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-15 208A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $15,398.63.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 decision of the Committee on 
Waivers and Compromises (the Committee) of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was transferred to the Detroit, 
Michigan RO.  In August 2004, the veteran testified at a 
Travel Board hearing at the Detroit, Michigan RO before the 
undersigned.  


FINDINGS OF FACT

1.  There was a default on the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness of $15,398.63.  

2.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

3.  VA was not at fault in the creation of the indebtedness.  

4.  The recovery of the indebtedness did not nullify the 
objective for which benefits were intended, and the veteran 
would have been unjustly enriched if the benefits were not 
recovered, since failure to make restitution would have 
resulted in unfair gain to the veteran.

5.  The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

6.  There is no financial hardship in this case.




CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.964(a) (2004).  

2.  Recovery of $15,398.63 of loan guaranty indebtedness was 
not against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.964, 1.965(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver claims.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).


Background

In October 1982, the veteran obtained a VA guaranteed loan in 
the amount of $56,500.  According to the Mortgage Note, 
principle and interest payments were $603.42 per month.  The 
first payment was due on December 1, 1982.

Over two years later, the veteran first defaulted on the 
loan.  The date of default was March 1, 1985.  The Servicer 
filed a Notice of Default in June 1985.  Thereafter, the VA 
Loan Service Representative met with the veteran's spouse.  
She stated that they were only 2 installment payments behind, 
not the alleged 4 payments.  She indicated that she had lost 
her job which was the reason for the missed payments.  She 
was advised on the consequences of foreclosure and was told 
to contact her mortgage company to find out what happened to 
her payments.  

In July 1985, the Servicer filed a Notice of Intention to 
Foreclose.  The date of first uncured default was April 1, 
1985.  Thereafter, also in July 1985, the VA Loan Service 
Representative sent the veteran a letter notifying him that 
the Servicer would refer the loan to an attorney for 
foreclosure if the loan was not current by August 19, 1985.  

On August 1, 1985, the veteran contacted the VA Loan Service 
Representative and indicated that he had applied for a loan 
with his credit union to cover the missed payments, but he 
was waiting on an approval.  In September 1985, the Servicer 
notified VA that the loan was current.  Thus, that incident 
of default was resolved.  

However, approximately two years later, the veteran again 
defaulted on the loan.  In July 1997, the Servicer filed a 
Notice of Default and a Notice of Intention to Foreclosure.  
It was indicated that the loan was delinquent as of May 1, 
1987.  

In September 1987, the Servicer referred the loan to a 
private attorney (hereinafter Attorney) for foreclosure.  In 
October 1987, a Lis Pendens was filed.  In October 1997, an 
Attorney's letter provided copies of Summons and Complaint 
and advised that the veteran had been served.  In December 
1987, the Attorney signed an Affidavit of Non-Military 
Service.  In January 1988, an Attorney's letter stated that 
the foreclosure hearing was scheduled for January 26, 1988.  
On January 15, 1988, an Attorney's letter informed that the 
veteran had scheduled for bankruptcy.  In February 1988, the 
Attorney provided a copy of the Proof of Claim.  

In August 1988, the Servicer referred the case to the same 
Attorney for foreclosure.  Thereafter, a Servicer's letter 
advised that bankruptcy had not been dismissed so foreclosure 
could not proceed.  In September 1988, VA's letter to the 
Servicer advised that if the veteran was not complying with 
the bankruptcy plan, they should have the automatic stay in 
bankruptcy lifted and continue with the foreclosure action.  

In December 1988, the Servicer advised that a Chapter 13 
payment was received in November 1988.  In January 1989, the 
Servicer advised that a Chapter 13 payment was received in 
December 1988.  

In September 1989, an Attorney's letter stated that the case 
was dismissed from bankruptcy and included a copy of the 
Order of Dismissal.  It was noted that the case could now be 
returned to the foreclosure department.

On October 13, 1989, the Servicer referred the case back to 
the Attorney for foreclosure.  

In November 1989, the veteran notified the VA Loan Service 
Representative that he had returned from overseas and had to 
file for bankruptcy in December 1988.  He stated that while 
he was in Germany, his wife missed a payment and foreclosure 
proceedings commenced.  The veteran related that he tried to 
refinance.  He indicated that he was advised to contact a 
foreclosing attorney and the consequences of foreclosure were 
explained as well as a possibly owing of a debt to the 
Government.  He was being processed for retirement.  The 
foreclosure sale was scheduled for December 4, 1989.  The 
minimum price set was $50,300.  

On November 8, 1989, an Attorney's letter advised that 
foreclosure sale was postponed since the veteran attended a 
hearing and told the judge that he had been in Germany for 
the past 2 years.  The judge appointed an attorney to 
represent the veteran and the foreclosure sale was scheduled 
for January 2, 1990.  

On January 2, 1990, the foreclosure sale was held.  On 
January 5, 1990, the Servicer conveyed the property to VA.  

On August 8, 1990, the claim under guaranty was vouchered for 
payment.  On August 10, 1990, the veteran's debt to VA was 
established.  

In April 2002, the veteran requested a waiver of the loan 
guaranty indebtedness.  On May 3, 2002, the Committee denied 
the veteran's request to waive the debt and interest that he 
had paid to VA.  The veteran appealed.  

In an April 2002 financial status report, the veteran showed 
that his monthly income exceeds his monthly expenses by over 
$700.  Some liquid assets were indicated.  

In August 2004, the veteran testified at a Travel Board 
hearing.  In his hearing and in correspondence of record, the 
veteran presented his contentions.  The issue on appeal was 
entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $15,398.63.  The veteran stated 
that in 1982, he and his spouse felt it was the time to 
purchase a home which they acquired through a VA loan.  In 
1984 or 1985, the veteran's spouse lost her job and they had 
difficulty making their bill payments.  In 1987 or 1988, the 
veteran had a tour of duty in Germany.  Before he left, the 
veteran stated that he filed for a debt consolidation or 
Chapter 11, but everything was not completed before he left 
for Germany.  However, he felt that his spouse could handle 
the situation.  Thereafter, she missed a house payment.  He 
related that their baby was sick at he time and his wife 
missed one or more payments.  Although she received a letter 
indicating that she had to make the loan current, there was 
no extra money and she just let it go.  When the veteran 
returned, he discovered that she had missed payments and that 
the house was automatically going into foreclosure.  He 
indicated that he tried to work with the foreclosure company, 
but they refused to work with him.  He related that it was 
virtually impossible for him to make up the payments.  In 
1989, he retired, but his bills exceeded his retirement pay.  
The veteran stated that he tried to make arrangements for the 
debt to be prorated so he could afford to catch up, but his 
request was denied.  He said that he was never told what the 
house sold for.  He maintained that the debt should be waived 
because he was denied on the restructure of his loan prior to 
going into foreclosure.  






Analysis

Any indebtedness of a veteran or the veteran's spouse shall 
be waived only when the following factors are determined to 
exist: (1) following default, there was a loss of the 
property which constituted security for the loan guaranteed, 
insured or made under Chapter 37 of this title; (2) there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would not be against equity and good conscience.  An 
application for waiver shall be made within one year after 
the date on which the debtor receives, by Certified Mail-
Return Receipt Requested, written notice from VA of the 
indebtedness.  If written notice is sent by other means, then 
there is no time limit for filing a request for waiver of the 
indebtedness.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.  

In this case, there is no indication in the record that the 
veteran was sent notice of his VA indebtedness by Certified 
Mail-Return Receipt Requested, so his request for waiver was 
timely received.  

There was a loss after default of the property which 
constituted security for the loan.  Further, the Committee 
determined that there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue and the Board agrees.  In cases 
where there is no fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(c).  In order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302 and 38 
C.F.R. §§ 1.964, 1.965(a).  

38 C.F.R. § 1.965 provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board finds that 
there was only fault on the part of the veteran.  There was a 
default on the loan.  VA played no role in the veteran 
missing any payments.  The Board sympathizes with the 
veteran's statements and testimony.  However, it was his 
responsibility to make current monthly installments payments 
on his loan.  Although he may have tried to make arrangements 
to refinance his debt, the fact remains that monthly loan 
payments were missed which initiated the foreclosure actions.  
VA was not responsible for the veteran's missing his 
payments, as had been agreed upon, by him.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
had a loan guaranteed through VA for property.  He was 
obligated and responsible to make monthly payments.  He 
missed payments.  Thus, he failed to pay on his loan as 
agreed upon.  He was responsible for every monthly 
installment payment.  As such, collection did not defeat the 
purpose of the benefit and failure to collect would have 
caused unjust enrichment to the debtor.  There is no 
indication that the veteran changed position to his detriment 
in reliance upon a granted VA benefit.

The Board has also considered financial hardship in this 
case.  The debt has already been repaid for years.  The 
record does not show that financial hardship was endured 
during the repayment of the debt or that the veteran was 
deprived of the basic necessities.  Currently, as shown on 
his financial status report, the veteran's income exceeds his 
debts and his has some liquid assets.  Therefore, the Board 
cannot find financial hardship.

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
was against equity and good conscience.


ORDER

A waiver of the recovery of loan guaranty indebtedness in the 
amount of $15,398.63 is denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


